Citation Nr: 0323504	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  97-35 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for hematuria, to 
include as due to an undiagnosed illness.

2.  Entitlement to service connection for insomnia, to 
include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to July 
1993.  He was stationed in Saudi Arabia from December 1990 to 
May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana.

The veteran's appeal also initially included the issues of 
entitlement to service connection for a respiratory disorder, 
including sleep apnea; and whether new and material evidence 
had been submitted to reopen a claim for service connection 
for a right groin injury.  However, he withdrew both claims 
from consideration during his August 2002 Travel Board 
hearing.   

Additionally, the veteran completed an appeal as to the 
issues of entitlement to service connection for diarrhea and 
weight loss, blood in the stools, hypersensitive eyes, and 
pain in multiple joints, all to include as due to an 
undiagnosed illness.  However, these claims were all granted 
in an April 2002 rating decision.


FINDINGS OF FACT

1.  The RO obtained or attempted to obtain all relevant 
evidence necessary to render a decision on the veteran's 
claims, and the RO has notified him of the type of evidence 
needed to substantiate his claims.

2.  The veteran's claimed hematuria has not been shown to be 
either etiologically related to service or attributable to an 
undiagnosed illness.

3.  The veteran's claimed insomnia has not been shown to be 
either etiologically related to service or attributable to a 
service-connected disability.


CONCLUSIONS OF LAW

1.  Hematuria was not incurred or aggravated by service or as 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.317, 3.655 (2002). 

2.  Insomnia was not incurred or aggravated by service or as 
due to an undiagnosed illness.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.317, 3.655 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board observes that, during the 
pendency of this appeal, substantial revisions have been made 
to the laws and regulations concerning the VA's duties in 
developing a claim for a VA benefit.  On November 9, 2000, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) was enacted.  The VCAA 
redefines the VA's obligations with respect to its duty to 
assist the claimant with the development of facts pertinent 
to a claim and includes an enhanced duty to notify the 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  This change in the law 
is applicable to all claims filed on or after the date of 
enactment of the VCAA or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126.  See also Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by the VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by the VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
the VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has obtained records 
corresponding to medical treatment reported by the veteran.  

The veteran was also scheduled for multiple VA examinations 
in April 2003 but failed to report for his appointments 
without explanation.  In this regard, the Board notes that 
the VA's duty to assist is not "a one-way street."  If a 
veteran wishes help in developing a claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence, such as reporting for a VA examination.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  
Accordingly, in light of the veteran's failure to respond to 
the VA's efforts to assist him with the factual development 
of his claims, no further effort will be expended to assist 
him in this regard.  The Board's decision will be made solely 
on the competent medical evidence presently of record, which 
has not been further supplemented since the Board's request 
for additional examinations in November 2002.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in a June 2001 
letter and an April 2002 Supplemental Statement of the Case.  
See 38 U.S.C.A. § 5103.  These issuances, which contain 
descriptions of the VCAA and 38 C.F.R. § 3.159, also include 
a specific explanation of the type of evidence necessary to 
substantiate the veteran's claims, as well as which portion 
of that evidence (if any) was to be provided by him and which 
portion the VA would attempt to obtain on his behalf.  The 
specific requirements for a grant of the benefits sought on 
appeal will be discussed in further detail below, in 
conjunction with the discussion of the specific facts of this 
case.  See generally Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Also, service connection may be established for a chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. 
§ 3.317(a)(2-5).  

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
signs or symptoms involving the skin, headaches, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b).

The veteran was treated for blood in the urine in April 1992, 
during service, and an assessment of questionable hematuria 
was rendered.  An October 1993 VA examination report contains 
an assessment of a history of intermittent gross hematuria 
and microscopic hematuria.  In an August 1998 VA examination 
report, the veteran was noted to have reported a history of 
hematuria since 1992, but no corresponding impression was 
rendered.

A June 1995 Report of Medical History indicates the veteran's 
reported history of frequent trouble sleeping.  He also 
complained of sleeplessness during a December 1997 VA 
examination and a February 1998 VA consultation.

With regard to both claims, the Board has reviewed the 
evidence of record but finds insufficient evidence to 
determine that chronic hematuria and insomnia were incurred 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War or to a degree of 10 
percent or more subsequently.  The evidence of record is not 
sufficient to reach a determination as to whether the veteran 
suffers from either known clinical diagnoses or undiagnosed 
illnesses, and it is similarly unclear whether his claimed 
disorders are actually chronic in nature.  

For this reason, the Board requested further VA examinations 
to address the nature and etiology of the veteran's claimed 
disorders.  As the veteran failed to report for these 
examinations, however, the competent medical evidence of 
record remains insufficient for the Board to ascertain the 
character and origins of his claimed disorders.  See Wood v. 
Derwinski, 1 Vet. App. at 193.  See 38 C.F.R. § 3.655 (2002) 
(When a claimant fails to report for an examination scheduled 
in conjunction with an original claim, the claim shall be 
rated based on the available evidence on file).  
Consequently, this evidence does not establish that it is at 
least as likely as not that the veteran suffers from chronic 
disorders attributable to either service or an undiagnosed 
illness. 

The only evidence of record supporting the veteran's claims 
is his own lay opinion, as articulated during his August 2002 
VA Travel Board hearing.  However, the veteran has not been 
shown to possess the requisite training or expertise needed 
to render a diagnosis or a competent opinion as to medical 
causation.  Accordingly, this lay evidence does not 
constitute competent medical evidence and lacks probative 
value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
aff'd, 142 F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. 
App. 195, 201 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).

As such, the preponderance of the evidence is against the 
veteran's claims for service connection for hematuria and 
insomnia, both to include as due to an undiagnosed illness, 
and these claims must be denied.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt in 
favor of the veteran when there is an approximate balance of 
positive and negative evidence regarding the merits of an 
outstanding issue.  That doctrine, however, is not applicable 
in this case because the preponderance of the evidence is 
against the veteran's claims.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b). 


ORDER

The claim of entitlement to service connection for hematuria, 
to include as due to an undiagnosed illness, is denied.

The claim of entitlement to service connection for insomnia, 
to include as due to an undiagnosed illness, is denied.


	                        
____________________________________________
	M. Sabulsky
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

